Filed pursuant to Rule 433 Dated April 25, 2007 Relating to Pricing Supplement No. 272 dated April 25, 2007 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series G Euro Fixed Rate Senior Bearer Notes Due 2019 Euro FloatingRate Senior Bearer Notes Due 2014 Euro Fixed Rate Senior Bearer Notes Due 2019 Issuer: Morgan Stanley Principal Amount: €500,000,000 Maturity Date: May 2, 2019 Trade Date: April 25, 2007 Original Issue Date (Settlement): May 2, 2007 Interest Accrual Date: May 2, 2007 Issue Price (Price to Public): 99.664% Agents’ Commission: 0.45% All-in Price: 99.214% Net Proceeds to Issuer: €496,070,000 Interest Rate: 5.00% per annum Interest Payment Period: Annual Interest Payment Dates: Each May 2, commencing May 2, 2008 Day Count Convention: Actual/Actual Specified Currency: Euro (“€”) Minimum Denomination: €50,000 and integral multiples of €50,000 in excess thereof Business Day: London, TARGET Settlement Day and New York Listing: London ISIN: XS0298899534 Common Code: 029889953 Issuer Ratings: Aa3 / A+ / AA- Agents: Morgan Stanley & Co. International plc and such other agents as shall be named in the above-referenced Pricing Supplement Euro Floating Rate Senior Bearer Notes Due 2014 Issuer: Morgan Stanley Principal Amount: €2,000,000,000 Maturity Date: May 2, 2014 Trade Date: April 25, 2007 Original Issue Date (Settlement): May 2, 2007 Interest Accrual Date: May 2, 2007 Issue Price (Price to Public): 100% Agents’ Commission: 0.35% All-in Price: 99.65% Net Proceeds to Issuer: €1,993,000,000 Base Rate: EURIBOR Spread (plus or minus) Plus 0.40% Index Maturity Three months Interest Payment Period: Quarterly Interest Payment Dates: Each February 2, May 2, August 2, and November 2, commencing August 2, 2007 Initial Interest Rate: The Base Rate plus 0.40%; to be determined on the second TARGET Settlement Day immediately preceding the Original Issue Date Initial Interest Reset Date: August 2, 2007 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Quarterly Specified Currency: Euro (“€”) Minimum Denomination: €50,000 and integral multiples of €50,000 in excess thereof Reporting Service: Reuters as the successor service to Moneyline Telerate, with Reuters page EURIBOR01 as the successor to Telerate page 248 Business Day: London, TARGET Settlement Day and New York Listing: London ISIN: XS0298900217 Common Code: 029890021 Issuer Ratings: Aa3 / A+ / AA- Agents: Morgan Stanley & Co. International plc and such other agents as shall be named in the above-referenced Pricing Supplement The issuer has filed a registration statement (including a prospectus) with the SEC for the offerings to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and these offerings.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated January 29, 2007 Prospectus Dated January 25, 2006
